Citation Nr: 0335381	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar spine strain, 
disc disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to 
April 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
10 percent rating for lumbar disability to 20 percent, 
effective January 7, 1998.  The veteran disagreed with the 
20 percent rating, and the current appeal ensued.  


REMAND

The veteran and his representative assert, in essence, that 
his service-connected lumbar spine strain with disc disease 
is more severe than the current evaluation reflect.  He 
states that he has constant back pain that increases with 
prolonged sitting or standing.  The representative contends 
that the veteran is entitled to a 60 percent rating for his 
back disability due to neurological problems with pain 
radiating from his back to his left leg.  

A review of the record reveals that the July 2001 and April 
2003 requests for VA examination asked that the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) be included in the VA 
examination.  Neither the August 2001 nor the May 2003 VA 
examination report, however, contains a discussion of the 
DeLuca factors.  The holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) was that when a veteran alleges he 
suffers pain due to a service-connected musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of additional functional loss, if 
any, due to the pain, weakened movement, excess or premature 
fatigability, or incoordination.  Under VCAA, VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  Therefore, prior 
to final adjudication of the claim, the veteran should 
undergo a VA examination which addresses pain on use, and 
discusses the criteria set forth in DeLuca.  


There has also been a change in that portion of the 
Musculoskeletal System regulations that addresses 
disabilities of the spine.  The regulations pertaining to the 
rating of diseases and injuries of the spine were revised 
effective September 26, 2003.  As there has been a change in 
an applicable statute or regulation after the claim was filed 
but before a final decision has been rendered, VA must 
evaluate with consideration of both the former and the 
revised regulations for rating such disorders in accordance 
with VAOPGCPREC 7-2003.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain all VA treatment records 
related to the veteran's lumbar spine 
disability from April 1998 to the 
present, if any, and associate them with 
the claims folder.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected lumbar 
spine disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should specifically address 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  He should indicate 
whether the veteran has incapacitating 
episodes during the past 12 months of at 
least two weeks, four weeks, or six 
weeks, if any.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2003). 

4.  Readjudicate the veteran's claims for 
entitlement to an increased rating for 
lumbar spine strain, disc disease in 
accordance with VAOPGCPREC 7-2003.  

5.  If any benefit sought on appeal, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case - which should include both the old 
and new rating criteria applicable to 
diseases and injuries of the spine and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




